t c no united_states tax_court affiliated foods inc a corporation petitioner v commissioner of internal revenue respondent docket no filed date p a wholesale food purchasing cooperative holds one or more food shows a year at which member stores and vendors selling to p meet the vendors offer special show discounts to member stores placing orders with p for the vendors’ products at the food shows the special discount sometimes takes the form of a cash payment from the vendor to the member store based on the quantity of the vendor’s products ordered vendors not bringing currency to the shows obtain cash for those payments from promotional allowance accounts established by the vendors with p or from checks given to p and cashed by p r treats such p-delivered currency as first being received by p as a vendor rebate second being returned by p to the vendor and third being paid_by the vendor to the member store r considers the first step to result in a reduction in p’s cost_of_goods_sold and the third step to be the payment by p of a defective nondeductible patronage_dividend according to r the defect is that the payment is not out of p’s net_earnings the net result of r’s adjustments is an increase in p’s gross_income for each of the years in question in the amount of p- delivered currency paid_by vendors to member stores held p is not collaterally estopped from challenging r’s adjustments by our report in affiliated foods inc v commissioner tcmemo_1996_505 affd in part revd in part and remanded 154_f3d_527 5th cir held further the payments that r charges p with making to member stores are properly characterized as trade discounts they were not paid with reference to p’s net_earnings but merely passed along the price adjustments that p was entitled to on account of the orders placed by the member stores at the food shows they reduce p’s gross_sales and are not defective patronage_dividends william a hoy for petitioner george e gaspar and mark e o’leary for respondent halpern judge by notice_of_deficiency dated date respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure dollar_figure and dollar_figure for petitioner’s taxable fiscal years ended date date and date respectively the audit years petitioner is a corporation operating_on_a_cooperative_basis a purchasing cooperative whose shareholder-patrons operate retail grocery stores the issues for decision concern the proper treatment of certain payments made to petitioner’s shareholder-patrons at food shows petitioner conducted during the audit years respondent increased petitioner’s gross_income for each of the audit years on account of those payments and denied petitioner any offsetting deductions on the ground that the payments are nondeductible patronage_dividends in part respondent defends against petitioner’s assignments of error by claiming that petitioner is precluded from challenging respondent’s adjustments on the basis of the outcome in affiliated foods inc v commissioner tcmemo_1996_505 affd in part revd in part and remanded 154_f3d_527 5th cir on remand tcmemo_1999_136 petitioner denies that it is precluded from challenging the adjustments and claims that it did not receive the payments but if it did the payments either did not increase its gross_income because of offsetting adjustments or if they did increase its gross_income it was entitled to offsetting deductions unless otherwise indicated all section references are to the internal_revenue_code as in effect for the audit years the references to subchapter_t are to that subchapter sec_1381 through of chapter of subtitle a of the internal_revenue_code subchapter_t deals with cooperatives and their patrons findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference petitioner petitioner is a wholesale food purchasing cooperative that resells a variety of products to retail grocery stores in texas new mexico oklahoma kansas colorado and arizona at the time the petition was filed petitioner maintained its principal_place_of_business in amarillo texas petitioner was incorporated in under the cooperative laws of the state of texas to increase the bargaining power of member stores in their dealings with vendors as of the time of the trial petitioner had more than shareholder-patrons who operated approximately member stores petitioner does not own any interest in any member store petitioner computes its taxable_income using an accrual_method of accounting and pursuant to the provisions of part i the parties have stipulated that the term member stores refers to retail grocery stores that individually or as a group of related and associated retail grocery stores purchase food and other consumer products from or through petitioner and that are members of or shareholders in petitioner’s cooperative system they have further stipulated that the term vendor refers to manufacturers or other producers of food and other products sold to petitioner and member stores we shall adopt those locutions for purposes of this report sec_1381 through of subchapter_t which addresses the tax treatment of cooperatives at the end of its fiscal_year petitioner returns the profits from its wholesale grocery purchasing business to its shareholder-patrons as patronage_dividends member stores member stores determine independently of petitioner the types brands and quantities of the commodities that they purchase for resale to customers promotional allowance accounts from time to time petitioner receives from some vendors and vendor representatives without distinction vendors funds to be spent in promoting the sale of products offered by those vendors petitioner deposits the funds in its own bank account and on its books treats the deposits as liabilities owed to the contributing vendors petitioner identifies the balance on hand for each contributing vendor in a set of accounts that it has designated the promotional allowance accounts promotional allowance accounts the parties have stipulated that the term vendor representative refers to an individual or entity who solicits and concludes sales of food and food products to petitioner and member stores on behalf of vendors including all independent distributors brokers sales representatives and agents of vendors we shall adopt that locution for purposes of this report discounts and allowances petitioner negotiates with individual vendors to obtain discounts and allowances without distinction discounts from the list prices advertised by the vendors thus for example for a limited time a vendor of canned goods may offer dollar_figure off on each case of its 16-oz cans of peaches ordered except with respect to certain special price discounts offered by vendors only at the food shows and described in the next paragraph vendor discounts on merchandise purchased by petitioner reduce the price paid_by invoiced to petitioner and are referred to by petitioner as off-invoice off-invoice discounts petitioner passes on to member stores off-invoice discounts it obtains from vendors unless the associated administrative costs exceed the amount of the discount hereafter we shall use the term usual discount to describe any vendor discount other than the special price discounts offered only at the food shows food shows--general beginning in and extending at least through the audit years petitioner held one or more food shows a year at which vendors and member stores met one purpose of those shows was to encourage member stores to place orders with petitioner for the products that vendors promoted at the shows the food shows held during the audit years were held in amarillo texas several weeks before each food show petitioner sent invitations to member stores and vendors attendance at the shows by members and participation in the shows by vendors was voluntary a vendor wishing to participate in a food show entered into an agreement with petitioner under which the vendor agreed to pay a participation fee rent and decorate a booth at the show and offer to member stores discounts on the products that the vendor offered at the show those discounts although negotiable were subject_to petitioner’s approval and had to be greater than the usual discounts the special show discounts although limited to orders placed at the food shows were like the usual discounts based on the quantity of merchandise ordered also in preparation for each food show each participating vendor provided petitioner with a deal data sheet which among other things showed the products the vendor was promoting and the per-unit show discount referred to by petitioner as show money show money offered for each product petitioner had the right to reject individual product items vendors had discretion to make show money available to member stores in one of two ways a credit against the purchase_price of the product to be reflected on the invoice to be issued to the member store by petitioner on fulfillment of the order after the food show ie an off-invoice discount or an immediate payment at the food show in currency or by check from the vendor to the member store in the case of an off-invoice discount petitioner stood as an intermediary between the vendor and the member store reducing the price it charged the member store to reflect the off-invoice discount and receiving an equal reduction from the vendor in the price it charged petitioner petitioner made no explicit price reduction if the vendor agreed to pay show money directly to the member at the food show vendors exercised their discretion with respect to show money by indicating their choices on the deal data sheets they submitted information from deal data sheets was transferred by petitioner to individual sheets for each vendor those sheets were then reproduced and bound into books show books for distribution to members attending the food show each sheet in the show book had attached to it a perforated strip tear strip that the member store could detach and use to order from petitioner an item or items described on the associated sheet the member store delivered the tear strip to the appropriate vendor who if an immediate payment of show money was called for made that payment and then delivered the tear strip to petitioner for fulfillment of the order petitioner entered the necessary information from the tear strip into its billing and accounting_records and in most cases then discarded the tear strips petitioner ordered additional merchandise from the vendor if necessary and filled the order on the date requested by the member store petitioner invoiced the member store for the shipment reflecting on the invoice credit for the appropriate amount of show money if and only if that amount had not already been paid_by the vendor to the member store a member store had discretion not to receive show money in currency or by check from a vendor who had elected to offer show money that way a member store had no discretion however to demand a payment from a vendor if the vendor had elected the off- invoice method of offering show money petitioner’s profit on sales to member stores petitioner profits on sales to member stores by marking up the prices it charges member stores from the prices it pays vendors except with respect to off-invoice discounts resulting from show money offered at the food shows petitioner applies its customary markup to the price it charges a member store ie the markup is applied to the vendor’s list price less the usual discount obtained by petitioner with respect to show money petitioner applies any off-invoice discount only after adding its own markup thus petitioner calculates that its margin the difference between the cost and selling_price and its markup on food show orders are the same if a member store receives show money in currency or check or if the member store elects an off- invoice credit the following table is based on a table prepared by tammie coffee petitioner’s chief financial officer to illustrate the point in the text consolidated foods inc comparison of gross_profit on afi’s ledger of off-invoice at-show payment item off invoice at show sale to afi customer list price less usual discount subtotal price before markup add markup subtotal less off-invoice show money discount total amount billed to member store afi purchase_price from vendor list cost less usual discount off-invoice show money discount total cost_of_goods_sold gross_profit on afi general ledger margin amount billed to member store less cost_of_goods_sold total margin dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure n a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure n a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure we note that if it is assumed that the member store receives a payment of dollar_figure at the food show it would have to subtract that receipt dollar_figure from the amount it pays petitioner dollar_figure to determine its cost for the goods it purchased dollar_figure food shows currency the currency used by vendors to pay show money had three possible sources the vendor’s promotional allowance account if the vendor gave petitioner written instructions to charge a specific amount against the account and to deliver currency in that amount to the vendor at the food show a vendor’s check given by the vendor to petitioner for the specific purpose of providing currency to the vendor at the food show and currency brought to the food show by the vendor and taken from an account of the vendor unknown to petitioner in the first two cases petitioner obtained the necessary currency from the amarillo national bank the bank petitioner obtained currency from the bank in denominations sufficient to meet the individual vendors’ requests for currency in specific denominations petitioner placed the currency in locked bank bags identified with numbers unique to each vendor immediately before a food show began vendors retrieved their bags from petitioner at a central location after first verifying that the bag’s contents were as expected and second signing a receipt at the conclusion of the food show vendors who had received bank bags from petitioner returned to petitioner those bags and any currency they wanted to deliver to petitioner petitioner issued written receipts for the bank bags and currency returned respondent’s adjustments respondent attached to the notice_of_deficiency an explanation of his adjustments to petitioner’s tax_liabilities for the audit years the explanation states that respondent has determined that the food show distributions to petitioner’s shareholders are both income to petitioner and nondeductible patronage_dividends paid_by it to its members therefore the explanation continues petitioner’s taxable_income is increased by dollar_figure dollar_figure and dollar_figure for and respectively i introduction opinion during the audit years petitioner a wholesale food purchasing cooperative conducted one or more food shows a year at which member stores met with vendors among other things the food shows were designed to encourage member stores to order from petitioner the vendors’ products offered at the shows pursuant to an agreement with petitioner each vendor attending a show was required to offer member stores special show discounts on the vendor’s products offered at the show petitioner referred to those special show discounts as show money vendors could make show money available to member stores in one of two ways first a vendor could offer a member store a discount on an order placed with petitioner at the show petitioner having agreed to honor the discount referred to by petitioner as an off-invoice discount when it invoiced the member store upon fulfillment of the order after the show petitioner would receive an identical discount from the vendor second instead the vendor could offer to pay the member an amount equal to the off-invoice discount immediately upon its executing an order to be placed with petitioner in that case no invoice either from petitioner to the member store or from the vendor to petitioner would reflect the payment we are concerned here only with show money made available to member stores in the second way ie by an immediate payment by a vendor to a member store moreover we are concerned with those payments only if they were made in currency ie not by check and then only if the currency was delivered by petitioner to the vendor at the start of the food show we are not therefore concerned with payments out of currency brought to a food show by a vendor the currency delivered by petitioner to a vendor at the start of a food show which we shall refer to as petitioner-delivered currency had one or perhaps both of two sources a charge against the vendor’s promotional allowance account at the direction of the vendor for the specific purpose of providing the vendor with currency at the food show and checks received from the vendor and cashed by petitioner for the same purpose we shall use the terms promotional-allowance currency and vendor-check currency to refer to petitioner- delivered currency attributable to the former and the latter of those sources respectively while in the notice_of_deficiency respondent explained that his adjustments to petitioner’s federal_income_tax for the audit years were based on his determination that petitioner’s food show distributions to its shareholders are income to petitioner and nondeductible patronage_dividends paid to its members respondent did not explain how he computed those adjustments the parties have stipulated respondent’s method of computation respondent increased petitioner’s taxable_income in each of the years in issue by an amount equal to the difference between a the sum of i the cash amounts withdrawn from the promotional allowance accounts and ii the checks delivered to petitioner by vendors in anticipation of the food shows over b the cash returned to the petitioner at the conclusion of the food shows by the same vendors we shall first address respondent’s claim that petitioner is precluded from challenging respondent’s adjustments since we believe that petitioner is not so precluded we shall then address the parties’ other claims the parties’ stipulation repeats the explanation as follows respondent’s adjustment to petitioner’s income for the years in issue is therefore the difference between the checks and withdrawals from the promotional allowance accounts provided by vendors to petitioner reduced by the cash returned by the vendors at the conclusion of the food shows ii issue preclusion a introduction respondent asserts that the court in affiliated foods inc v commissioner tcmemo_1996_505 found that payments by vendors to member stores of petitioner-delivered currency during petitioner’s and tax years were both gross_income to petitioner and nondeductible payments of patronage_dividends by petitioner to its shareholders relying on the doctrine_of issue preclusion or collateral_estoppel respondent argues that petitioner is precluded from relitigating those issues since during the audit years vendors also made payments of petitioner- delivered currency to member stores respondent argues that those payments are items of gross_income to petitioner for those years and nondeductible payments of patronage_dividends b the doctrine_of issue preclusion in 109_tc_235 we said the doctrine_of issue preclusion or collateral_estoppel provides that once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 citing 439_us_322 n issue preclusion is a judicially created equitable doctrine whose purposes are to protect parties from unnecessary and redundant litigation to conserve judicial resources and to foster certainty in and reliance on judicial action see eg id pincite 627_f2d_996 9th cir this court in 90_tc_162 affd 904_f2d_525 9th cir set forth the following five conditions that must be satisfied prior to application of issue preclusion in the context of a factual dispute the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation c discussion petitioner’s argument petitioner concedes that the first three conditions are satisfied petitioner argues that the fourth condition is not satisfied since by assigning error to respondent’s failure to allow it offsetting deductions or adjustments to gross_income from sales--if we should decide in the first place that petitioner received anything on account of the vendors’ payments to members of petitioner-delivered currency--petitioner has raised issues that were neither litigated nor resolved in the prior litigation petitioner argues that the fifth condition is not satisfied since the controlling facts in this case are not the same as in the prior case points not at issue in the prior litigation collateral_estoppel applies only to an issue that was actually litigated and determined in a prior action not to an issue that might have been litigated 562_f2d_972 5th cir see also 333_us_591 as put by the supreme court in commissioner v sunnen supra pincite since the cause of action involved in the second proceeding is not swallowed by the judgment in the prior suit the parties are free to litigate points which were not at issue in the first proceeding even though such points might have tendered and decided at that time moreover it is well settled that each taxable_year is the origin of a new liability and of a separate cause of action id see also estate of 309_f2d_146 5th cir in cloud v commissioner tcmemo_1976_27 we held that the taxpayers were not collaterally estopped from challenging the commissioner’s disallowance of their deductions of certain expenses under a theory different from the losing theory they had advanced in litigation concerning the same types of expenses for prior years petitioner’s assignments of error to respondent’s failure to allow it offsetting deductions or adjustments to gross_income from sales do raise issues that were neither litigated nor resolved in the prior litigation although petitioner did raise the issue of an offsetting deduction in affiliated foods inc v commissioner supra and was sustained on that issue with respect to petitioner-delivered currency given to one vendor petitioner failed on brief to argue the issue with respect to vendors generally and on account of that failure was deemed to have conceded the issue id n the issue of offsetting deductions was not fully litigated in the prior litigation and petitioner is not precluded from raising it here see 60_tc_368 commissioner not barred from litigating capitalization issue that in prior litigation between parties he had abandoned where no findings had been made by court with regard to issue and it was not necessary to result reached affd 519_f2d_1280 10th cir nor is petitioner precluded from arguing for an offsetting adjustment_to_gross_income from sales because that issue was not raised in the prior litigation see monahan v commissioner supra pincite difference in controlling facts the fact that petitioner is free to argue for offsetting deductions or adjustments does not mean that it is free to argue that it has no gross_income or no gross_receipts on account of vendor payments to member stores of petitioner-delivered currency if that issue was settled in the prior litigation see 76_tc_222 issue-by-issue determination of whether collateral_estoppel applies nevertheless petitioner claims that it is free to so argue since the facts controlling the issue here are different from those in affiliated foods inc v commissioner tcmemo_1996_505 in that case we found facts that in much the same terms we use today describe food shows petitioner put on during its and taxable years and respectively we described show money although we did not use that term much as we describe it today although we included no specific description of off-invoice discounts we described the order forms deal data sheets submitted by vendors and said there was no negotiating after the order forms were submitted we described the procedures for supplying petitioner-delivered currency much as we describe them today we also said in both instances ie in the case of both promotional-allowance currency and vendor-check currency petitioner required the vendors to sign for the cash received and most importantly it also required any unused cash to be returned to it at the end of the food show this was not a check-cashing service unlike a check-cashing service petitioner ensured that the check proceeds were either paid to its shareholders or returned to it emphasis added we ended our discussion of petitioner-delivered currency by concluding petitioner was not a nontaxable intermediary with respect to the food show cash disbursements arising from the promotional accounts similarly as for the food show cash disbursements arising from the check-cashing transactions petitioner exercised dominion and control_over these funds as evidenced by the return of any unused cash thus these amounts must also be included in petitioner’s income emphasis added petitioner argues that the important facts we relied on in affiliated foods inc v commissioner supra to support our conclusion that it exercised dominion and control_over the petitioner-delivered currency are not present in this case petitioner claims that unlike what we found for and during the audit years it did not require vendors to return to it any remaining petitioner-delivered currency not paid to member stores and although it had the final say it did negotiate with vendors the amounts of show money the vendor would give it also claims that with respect to its food shows vendors gave it no checks while we are not certain about petitioner’s third claim we have made findings consistent with its first two claims with respect to its first claim we have found at the conclusion of the food show vendors who had received bank bags from petitioner returned to petitioner those bags and any currency they wanted to deliver to petitioner see supra p emphasis added our finding is almost a verbatim recitation of a stipulated fact from that stipulation we draw the inference that vendors had discretion to but were not required to return to petitioner at the end of a food show any undistributed petitioner-delivered currency and we so find whatever limited power vendors had to negotiate food show money and more importantly their right to retain any undistributed petitioner-delivered currency distinguish the facts before us from the facts we relied on in affiliated foods inc v commissioner supra in the prior litigation we found most important the requirement that undistributed petitioner-delivered currency be returned that requirement evidenced to us petitioner’s exercise of dominion and control_over petitioner- delivered currency the return requirement ensured that petitioner-delivered currency would either be paid to member stores or returned to petitioner in the present litigation we cannot be equally confident that petitioner-delivered currency not returned to petitioner was paid to member stores since in affiliated foods inc v commissioner tcmemo_1996_505 affd in part revd in part and remanded 154_f3d_527 5th cir we found that amounts received from vendors and credited to the vendors’ promotional allowance accounts were items of gross_income to petitioner when received we were reversed on that point by the court_of_appeals for the fifth circuit 154_f3d_527 5th cir respondent has made no adjustments for amounts similarly received during the audit years and we assume that at least for purposes of this case respondent accepts the court of appeals’ conclusion that vendors retained control of funds credited to the promotional allowance accounts and receipt of those funds did not give rise to gross_income to petitioner id pincite we assume further that an amount equal to any petitioner-delivered currency that a vendor chose to return to petitioner following a food show during the audit years was either returned to the vendor or credited to its promotional allowance account and therefore petitioner retained no control_over any currency returned to it we make those assumptions because for the audit years respondent has increased petitioner’s income by only the excess of the petitioner- delivered currency over the amount of cash returned by vendors to petitioner at the conclusion of the food show vendors were under no obligation to return to petitioner any petitioner-delivered currency not paid to member stores or to account to petitioner for their disposition of petitioner- delivered currency petitioner’s dominion and control_over petitioner-delivered currency was different in the audit years than it was in the years subject_to the prior litigation denying a party the right to litigate an issue is a matter that requires circumspection monahan v commissioner t c pincite on balance we think that the interests of justice are better served by allowing petitioner to litigate the control issue afresh in the light of the difference in facts from the prior litigation see eg 224_f2d_788 5th cir interests of justice not served by holding barring taxpayer from showing change in facts concerning partnership_agreement subject_to prior proceeding affg in part revg in part and remanding 22_tc_318 affiliated foods inc v commissioner supra does not preclude petitioner from litigating the inclusion in gross_income of petitioner-delivered currency d conclusion respondent’s affirmative defense of issue preclusion fails iii discussion a arguments of the parties respondent argues that for each of the audit years petitioner has an item_of_gross_income on account of petitioner- delivered currency because petitioner asserted control_over those funds and used the vendor representatives as conduits to make ‘disguised patronage dividends’ to its member stores at the food shows respondent lists the following as among the important operative facts petitioner negotiated for the food show rebates and thereby provided for the direct payment of monies from vendors to members that would otherwise have accrued to affiliated as earnings ie rebates from vendors to affiliated for product purchased by affiliated a member received food show rebates based on the amount of product purchased at the show the greater the product purchases meant more food show rebates members committed to make purchases at the food show and subsequently bought the product through affiliated in this manner a member received rebates based on the amount of product purchased through affiliated and affiliated was able to provide a patronage_dividend without complying with the statutory requirements while petitioner disagrees that it paid any patronage_dividends or asserted control_over the petitioner-delivered currency petitioner argues that it was only delivering to paragraph numbers and citations of respondent’s proposed findings_of_fact are omitted vendors their own money either reducing the balance of a vendor’s promotional allowance account or delivering the proceeds of a vendor’s check its description of the facts does not differ markedly from respondent’s the payments in question were simply price rebates no different than the price discounts and rebates afforded member stores on a day-to-day basis throughout the year the day-to-day rebates and price discounts also represented value passing from petitioner who granted them to the member stores who purchased the goods to which the rebates and discounts attached if we should find that petitioner exercised sufficient control_over the petitioner-delivered currency to cause us to conclude that petitioner had a receipt in an equal amount petitioner argues that either the receipt did not increase its gross_income because of an offsetting adjustment either an increase in petitioner’s cost_of_goods_sold or a reduction in the amount of its receipts from sales to member stores or if the receipt did increase its gross_income it had an offsetting deduction b discussion control petitioner organized the food shows and required vendors wishing to participate to offer special deals show money on their products offered and ordered at the show in the case of an off-invoice discount petitioner accorded the member store the discount and in turn was accorded an equal discount by the vendor a vendor could choose however to make an immediate payment of show money to a member store either in currency or by check if the vendor chose currency the currency either had come from petitioner ie petitioner-delivered currency or was provided by the vendor itself vendor-provided currency if payment was of petitioner-delivered currency respondent’s argument is that the vendor was not using its own money to pay show money the vendor was using petitioner’s money to pay show money as respondent sees it simultaneously with the vendor’s making a payment of petitioner-delivered currency to a member store the vendor rebated an equal amount to petitioner which petitioner returned to the vendor under an earlier direction that the vendor pay the amount to the member store on petitioner’s behalf respondent justifies such indirection on the ground that petitioner asserted sufficient control_over the circumstances surrounding the vendors’ receipts of petitioner-delivered currency that the vendors should be viewed as nothing more than petitioner’s agents engaged to pay to the member stores rebates from moneys rebates first received by petitioner respondent does not pin down the nature of that control however and the fact that respondent does not similarly treat the vendors as petitioner’s agents in the case of vendor-provided currency or checks hereafter without distinction vendor-provided currency paid to member stores leaves us less than clear as to the substance of respondent’s argument concerning control as set forth supra in section iii a respondent claims as a fact petitioner negotiated for the food show rebates and thereby provided for the direct payment of moneys from vendors to members that would otherwise have accrued to affiliated as earnings ie rebated from vendors to affiliated for product purchased for sale by affiliated while it is true that petitioner negotiated with respect to show money and had the right to final approval and therefore exercised some control_over show money petitioner’s authority and rights were the same irrespective of whether the vendor chose to use petitioner- delivered or vendor-provided currency to pay show money to member stores yet respondent’s adjustments increasing petitioner’s income on account of rebates petitioner is deemed to have received is made only with regard to petitioner-delivered currency and without regard to vendor-provided currency if negotiation and approval with respect to show money signify control then we do not see why those factors do not equally signify control with respect to vendor-delivered currency the singular distinction between petitioner-delivered and vendor- provided currency is that the former came to vendors from petitioner’s hands as explained in the next two paragraphs we do not see that distinction as justifying different treatment with respect to each vendor receiving petitioner-delivered currency the delivery was of either or both of promotional- allowance currency or vendor-check currency a vendor retained control of its promotional allowance account and only upon its specific instruction was petitioner authorized to charge the account and deliver a specified amount of currency to the vendor at the food show petitioner had no discretion in the matter petitioner likewise lacked discretion with respect to the proceeds of a vendor’s check that it delivered to the vendor at the food show in n am oil consol v burnet 286_us_417 the supreme court announced what has been termed the claim-of-right doctrine if a taxpayer receives earnings under a claim of right and without restriction as to its disposition he has received income which he is required to return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent the doctrine does not apply to amounts a taxpayer receives as a mere conduit or agent for transmittal to another e g apothaker v commissioner tcmemo_1985_445 indeed in a case predating subchapter_t and upholding the payer corporation’s exclusion_from_gross_income of patronage based refunds the court_of_appeals for the fifth circuit grounded its analysis in part on the following proposition ‘ i n order for receipts to see supra note constitute taxable_income to a taxpayer there must be the presence of a claim of right to such receipts and the absence of a definite unconditional obligation to pay the same to another ’ 326_f2d_569 5th cir quoting 86_fsupp_201 n d iowa citing 327_us_404 petitioner-delivered currency came into petitioner’s hands on the understanding that petitioner would in short order deliver the currency to the vendors whose promotional allowance accounts had been debited or whose checks had been cashed to provide the currency petitioner lacked meaningful control_over petitioner- delivered currency and neither its receipt of checks from vendors its withdrawal of currency from the bank nor its delivery of that currency to vendors can alone or together serve as the basis for charging petitioner with having received rebates from vendors with respect to this narrow aspect of the show money operation petitioner merely served as a conduit providing the vendors with liquidity from their own funds we do not see that petitioner effectively exercised any more control_over petitioner-delivered currency than it did over vendor- provided currency we end our discussion of control inconclusively because so far as we understand respondent’s control argument it is unpersuasive we do not see a sufficient difference between petitioner’s control_over petitioner-delivered and vendor- provided currency that they should be treated differently yet that is what respondent has done nevertheless we are mindful that in affirming our prior treatment of show money in affiliated foods inc v commissioner f 3d pincite the court_of_appeals remarked that by negotiating the terms of show money payments petitioner provided for the direct payment of moneys from vendors to member stores that otherwise would have accrued to petitioner as earnings even were we to ignore respondent’s failure to treat petitioner-delivered and vendor-provided currency equivalently however and to credit petitioner with control_over petitioner-delivered currency we believe that petitioner prevails for the reasons stated below rebates both petitioner and the member stores are merchants a merchant computes its gross_income from sales during a year by subtracting from its revenue from sales the cost of the goods sold see sec_1_61-3 income_tax regs a purchase_price_adjustment or a price rebate that a taxpayer receives with respect to goods that it has purchased for resale is not itself an item_of_gross_income but instead is treated as a reduction in the cost of the goods sold see eg 74_tc_476 in his reply brief respondent describes how petitioner should have accounted for the rebates that respondent deems petitioner received on account of the vendors’ currency payments to member stores without distinguishing between petitioner- delivered and vendor-provided currency respondent states affiliated should have reduced its cost_of_goods_sold to reflect these currency rebates and thereby increased its income this is what happened for example with those rebates that took the form for a reduction in the invoice price ie ‘off invoice’ that however is not what happened with respect to off-invoice discounts petitioner’s chief financial officer tammie coffee gave uncontradicted and convincing testimony that in the case of show money paid_by way of an off-invoice discount the discount reduced both the cost of the goods sold and petitioner’s receipt from the sale of the goods its gross receipt the net effect of course is that any off-invoice discount had no effect on petitioner’s gross_income nor did any payment of show money from vendor-provided currency have any effect on gross_income since petitioner ignored it in determining both the cost of the because petitioner had a fixed_right to reimbursement at the time it accorded an off-invoice discount to a member store there should be no difference between the time it accrued the receipt from the sale and the time it reduced its cost for the goods sold see revrul_84_41 1984_1_cb_130 citing wolfors v commissioner 69_tc_975 goods sold and the gross receipt from the sale and respondent has not challenged that treatment while he has misunderstood how petitioner accounted for the off-invoice discounts we assume that respondent would agree that as between petitioner and the vendors any off-invoice discounts or deemed rebates were trade discounts which reduced the cost to petitioner of merchandise purchased from the vendors see sec_1_471-3 income_tax regs cost of merchandise purchased during taxable_year is invoice price less trade and certain other discounts revrul_84_41 1984_1_cb_130 trade discounts represent adjustments to the purchase_price granted by a vendor putting aside for the moment petitioner’s status as a cooperative corporation it is difficult to see why the rebates that respondent deems petitioner received from vendors and passed on without alteration to member stores on sales made to those stores should not also be deemed to reduce petitioner’s receipts from those sales we have found that the special show discounts were based on the quantity of merchandise member stores ordered from petitioner at the food shows the discounts were an inducement to greater sales if petitioner is deemed to have paid any show money its purpose was to increase sales and profits9 by reducing prices those deemed payments petitioner ignored special show discounts in applying its markup to food show sales see supra note therefore should be considered as reducing its receipts from sales we cannot improve on the commissioner’s explanation in revrul_2005_28 2005_1_cb_997 as to why any deemed payments should be considered as reducing petitioner’s receipts from sales in that revenue_ruling the commissioner holds that medicaid rebates incurred by a pharmaceutical manufacturer are purchase_price adjustments that are subtracted from gross_receipts in determining gross_income the commissioner states in 26_tc_707 the tax_court addressed whether allowances discounts or rebates paid_by a milk producer to certain purchasers of its milk in willful violation of state law are adjustments to the purchase_price of the milk resulting in a reduced sales_price or ordinary and necessary business_expenses under sec_162 in which case no deduction would be allowed under the rules of sec_162 the court reasoned that for income derived from the sale of property in determining gain the amount_realized must be based on the actual price or consideration for which the property was sold and not on some greater price for which it possibly should have been but was not sold the court focused on the facts and circumstances of the transaction what the parties intended and the purpose or consideration for which the allowance was made the court found that the allowances were part of the sales transaction and concluded that gross_income must be computed with respect to the agreed net prices for which the milk was actually sold thus under pittsburgh milk where a payment is made from a seller to a purchaser and the purpose and intent of the parties is to reach an agreed upon net selling_price the payment is properly viewed as an adjustment to the purchase_price that reduces gross_sales id c b pincite emphasis added we must therefore consider whether petitioner’s status as a cooperative requires a different result cooperative status a introduction sec_1382 addresses the taxable_income of cooperatives such as petitioner to which sec_1381 applies individually a subchapter_t cooperative sec_1382 addresses the gross_income of subchapter_t cooperatives in pertinent part it provides sec_1382 gross_income --except as provided in subsection b the gross_income of any organization to which this part applies shall be determined without any adjustment as a reduction in gross_receipts an increase in cost_of_goods_sold or otherwise by reason of any allocation or distribution to a patron out of the net_earnings of such organization subsection b of sec_1382 provides an exception that in effect allows a deduction from gross_income for the payment of patronage_dividends that term in pertinent part is defined in sec_1388 to mean amounts paid_by a subchapter_t cooperative on the basis of quantity or value of business done with or for such patron under an obligation of such organization to pay such amount which obligation existed before the organization received the amount so paid and which is determined by reference to the net_earnings of the organization from business done with or for its patrons b respondent’s argument defective patronage_dividends as we understand respondent’s argument it is that the trade discounts that respondent deems petitioner to have received from the vendors and to have passed on without alteration to member stores on sales made to those stores do not reduce petitioner’s gross_receipts from those sales because those passed-on rebates were defective patronage_dividends according to respondent the passed-on rebates resembled patronage_dividends in two respects first they were patronage based indeed respondent proposes that we find that the deemed rebates were based on the amount of product purchased or business done by petitioner’s shareholder-patrons second they were prearranged at least in the sense that they were part of the negotiated sale price of merchandise ordered by member stores at the trade shows and were consistent with petitioner’s policy of passing on to member stores discounts obtained from vendors respondent argues however p etitoner cannot show that the dividends were calculated by reference to the net_earnings of the cooperative from business done with or for its patrons therefore respondent concludes the amounts in question do not qualify for the patronage_dividend deductions respondent adds once it has been determined that the amounts at issue were disguised we would say defective patronage_dividends the analysis should stop but if the analysis stops there then respondent may well lose if the passed-on rebates are defective patronage_dividends because petitioner cannot show that they were calculated with reference to its patronage-based net_earnings then perhaps they were not calculated with reference to those earnings if not then it would appear that sec_1382 imposes no restriction on petitioner’s reducing its gross_receipts from sales to member stores to reflect what respondent must concede are price adjustments ie trade discounts dollar_figure nor has respondent advanced an argument separate from his defective patronage_dividend argument that any provision of subchapter_t prevents a subchapter_t cooperative from subtracting trade moreover in 26_tc_707 and cases following that decision the tax_court has held that when as added consideration for a sale a seller rebates part of a customer’s purchase_price or pays that customer cash from a separate_account the amount of the rebate is not a business_expense potentially deductible under sec_162 but rather a reduction of selling_price regardless of whether the rebate is legal viz whether sec_162 would disallow deduction of such an illegal_rebate by that seller taxpayer the seller is treated as if it never received more than the net selling_price ie the stated selling_price less the rebate the amount of the rebate is excluded from the seller’s gross_income see generally 630_f2d_670 9th cir affg 69_tc_477 in max sobel f 2d pincite the court_of_appeals for the ninth circuit further observed the pittsburgh milk doctrine has the obvious merit of reflecting economic reality the commissioner has acquiesced to the tax court’s holdings in max sobel and pittsburgh milk see 1982_2_cb_2 see also revrul_82_149 1982_2_cb_56 discounts accorded patrons from the purchase_price it charges those patrons in determining gross_receipts we shall consider further the nature of patronage_dividends c patronage_dividends considered price adjusments we have said patronage_dividends are considered rebates on purchases or deferred payments on sales allocated or distributed pursuant to a preexisting obligation of the cooperative and as such do not constitute taxable_income to the cooperative 103_tc_547 the notion that a cooperative should not be taxed on patronage-based payments because those payments amount to nothing more than price adjustments is a longstanding rationale underlying the federal_income_tax treatment of patronage_dividends subchapter_t was added to the internal_revenue_code by the revenue act of the act publaw_87_834 section 76_stat_1045 before the act non-tax-exempt cooperatives were taxed as corporations see ravenscroft the proposed limitation on the patronage_dividend deduction tax l rev however under administrative practices judicially affirmed they could exclude from gross_income the amounts allocated to patrons as patronage_dividends e g 86_fsupp_201 n d iowa collecting administrative rulings primarily two distinct theories were advanced as the reason for the exclusion of patronage_dividends from the taxable_income of cooperatives certified grocers inc v united_states aftr 2d ustc par m d fla in that case the district_court described those theories as follows under the so-called agency theory the cooperative should never be taxed because it is conceived of as an agent bailee or trustee for the patrons serving merely as a conduit for their income which it does not own on the other hand the so-called price adjustment theory excludes patronage_dividends from income because it treats the dividends as minor adjustments in the costs of goods analogous to discounts and rebates given by a seller at the time of sale or upon prompt payment id at big_number ustc par at big_number see also discussion and cases collected in ravenscroft supra pincite reynolds what then to do with a non-cooperative cooperative tax law the price adjustment theory appears to have been the more widely accepted theory certified grocers inc v united_states supra ravenscroft supra pincite reynolds supra pincite indeed the u s court_of_appeals for the fifth circuit has said the exclusion of patronage_dividends for federal_income_tax purposes has not been placed upon the ground that cooperatives are special creatures of statute under the tax laws but rather upon the theory that patronage_dividends are in reality rebates on purchases or deferred payments on sales allocated or distributed pursuant to a pre-existing_obligation of the cooperative and thus do not constitute taxable_income to the cooperative united_states v miss chem co f 2d pincite citing 44_bta_824 for the stated proposition the legislative_history of the act indicates that in providing a statutory deduction for patronage_dividends the tax- writing committees of congress had in mind the price adjustment theory s rept 87th cong 2d sess 1962_3_cb_707 patronage_dividends represent price adjustments h rept 87th cong 2d sess 1962_3_cb_405 similar d the price adjustment theory has its limits an examination of the limited caselaw on the subject and scholarly and other authoritative writings convinces us that although the federal_income_tax treatment of patronage_dividends may rest substantially on the price adjustment theory a price adjustment made by a cooperative may reduce its gross_income even if the adjustment does not qualify as a patronage_dividend it has long been understood that the distinguishing characteristic of a cooperative enterprise is the obligation of the enterprise to distribute what may be called its excess receipts or net margins on a patronage basis see packel law of cooperatives 3d ed while there is some question as to whether with regard to a cooperative enterprise the concept of profit is appropriate since the enterprise is run for the benefit of those who do business with it and not for the purpose of making a profit for the organizers the idea is that periodically any surplus or amount in excess of the break-even point from doing business with patrons will be returned to the patrons on the basis of their dealings with the cooperative ie on a patronage basis see id indeed today for federal_income_tax purposes patronage_dividends are determined by reference to the net_earnings of the organization from business done with or for its patrons sec_1388 sec_1_1388-1 income_tax regs the regulations describe net_earnings as including the excess of amounts retained or assessed by the organization to cover expenses or other items over the amount of such expenses or other items sec_1 a income_tax regs notwithstanding the question of the appropriateness of the term profit with respect to a cooperative enterprise both early administrative interpretations and judicial decisions conceived of a patronage_dividend not as a simple price adjustment or immediate rebate but as a distribution of corporate profits or income in o d c b the commissioner ruled concerning an incorporated fruit grower’s association that conducted its business at a profit it ruled that the nonexempt corporation would not have to pay any income_tax on its patronage_dividends it authorized the corporation to deduct from gross_income amounts periodically returned to members as a refund of profits on business transacted with them and proportioned to the amount of such business id emphasis added in 4_tc_93 we held that an agricultural_cooperative was entitled to exclude from gross_income as a patronage_dividend the excess of its net_income available for distribution to its patrons and to which they had a right over the amount of that income that the cooperative had discretion to pay as dividends on its common_stock we said these dividends if paid would be paid out of net_income if dividends were not paid then the net_income of petitioner available for distribution to its patrons would be accordingly greater the choice of whether so much of its net_income as equaled percent of the par_value of its common_stock should be distributed to its stockholders as a dividend or to its patrons as rebates was in the corporation id pincite emphasis added it hardly seems disputable that whether by administrative or judicial decision or by act of congress the allowance of a deduction for patronage_dividends was intended not to confirm that a trade discount is a proper adjustment to the price reported on a particular sale of a good or service to a patron whether a shareholder or not but was intended to allow a deduction for a patronage-based return made from the excess_proceeds from many sales to many patrons ie from net_earnings over the course of time that patronage_dividends are somehow different from transaction-specific price reductions was recognized well before congress codified the definition of a patronage_dividend in the difference was recognized by courts overseeing legislative price regulation in fields in which cooperatives operated in the u s court_of_appeals for the third circuit held that a purchasing cooperative cannot use its cooperative status as a shield against state fair trade laws prohibiting price reductions at the time of sale 187_f2d_768 3d cir also in the california district_court of appeals held that the provisions of the california corporations code that permit a cooperative corporation to distribute its earnings to its shareholder-patrons are paramount to the provisions of the california alcoholic beverage control act that prohibit sales of liquor at less than posted prices and secret rebates certified grocers v state bd of equalization p 2d cal dist ct app a categorical difference between patronage_dividends and transaction-specific price reductions had been recognized by commentators see eg packel supra pincite it is important to distinguish a price reduction given at the time of the transaction from a true patronage_dividend bunn consumers’ co-operatives and price fixing laws mich l rev the truth is that a patronage_dividend is not a price reduction on any given sale one commentator has explained the distinction as being based on the impracticability if not the impossibility of relating patronage_dividends to gain_or_loss upon any particular transaction with any particular patron adcock patronage_dividends income distribution or price adjustment law contemp probs as explained by professor bunn who in sunbeam corp v civil service employees’ cooperative assn supra was credited for his scholarly discussion that greatly helped the court a patronage_dividend cannot be allowed or promised when a sale is made for it is made from earnings only and no one can be sure there will be any earnings our business may sell at an eighty per cent mark-up and still go broke if overhead exceeds that spread and we will not know our overhead per unit until we know our total volume neither will we know our bad_debts or other losses we may make shrewd guesses and quite close estimates of earnings if we know our business well but we cannot be sure and therefore we can never promise bunn supra pincite professor bunn concludes true patronage_dividends are divisions of net_earnings net_earnings are not made on any single sale they result from the total operations of some accounting_period and become known only after the results for that period are in a distribution of them on whatever basis is not a price reduction nor a rebate id fn ref omitted e conclusion we do not believe that congress intended to subsume within the definition of the term patronage_dividend transaction- specific price reductions such as are encompassed by the term trade discount while the term rebate may sometimes be used in explaining the allowance of the deduction for patronage_dividends see eg buckeye countrymark inc v commissioner t c pincite we agree with the commentators that there is a categorical difference between a rebate in the nature of a trade discount and a patronage_dividend a patronage_dividend is paid under an obligation to distribute some or all of net_earnings of the enterprise on the basis of patronagedollar_figure respondent puts his finger right on the difference when he argues that petitioner cannot show that the passed-on rebates he deems petitioner to have made were calculated by reference to the net_earnings of the cooperative from business done with or for its patrons they were not they were calculated exclusively with reference to the rebates accorded to petitioner by the vendors on account of orders taken by petitioner from member stores at the food shows if we were to agree with respondent that for lack of a net in theory of course a cooperative could set its prices so as to minimize its profit and reduce the amount available for patronage_dividends that has been referred to as the pricing out problem which may exist more in theory than in practice see patterson the tax exemption of cooperatives 2d rev ed in any event it does not concern us here earnings connection the passed-on rebates fail as price adjustments because they are defective patronage_dividends then what of other transaction-specific rebates refunds or price adjustments are we to conclude that if a purchasing cooperative has a buy-two-get-one-free sale offers a loss-leader or a volume discount or indeed sells any good or service for less than some hypothetical normal price it has paid a defective patronage_dividend unless in some way it can show that the price reduction is a distribution of net_earnings indeed must any merchant offering a rebate refund or other price reduction consider whether it is operating_on_a_cooperative_basis distributing defective patronage_dividends we think not we conclude that a transaction-specific price reduction such as is encompassed by the term trade discount is not generally determined with respect to the net_earnings of the payer and for that reason it is not a patronage_dividend defective or not other factors respondent argues that petitioner has virtually no records of the currency incentives used at the food shows it destroyed most of the relevant records this fact combined with the use of cash invites suspicion while it is true that petitioner discarded most all of the tear strips after the relevant information was entered into its billing and accounting_records petitioner had sufficient information to compute its margin on each sale there also is a stipulation as to the net amount of petitioner-delivered currency retained by the vendors there is no evidence confirming the actual payments of petitioner- delivered currency by vendors to member stores but the deemed fact of those payments underlies respondent’s adjustments while cash payments to member stores might invite abuse by the member stores there is no evidence of any such abuse here and to the extent that payments were actually made by the vendors to member stores we assume that the vendors had adequate motivation to keep adequate_records of those payments in short whatever shortcomings exist in petitioner’s records respondent has failed to convince us that those shortcomings justify denying petitioner a reduction in the amount of its gross_receipts from sales to member stores on account of deemed rebates that respondent would charge against petitioner’s costs of goods sold and would treat as having been passed on as price reductions to the member stores conclusion the deemed rebates that respondent charges petitioner with making are if they are to be charged to petitioner properly characterized as trade discounts they were not paid with reference to petitioner’s net_earnings but merely passed along price adjustments that petitioner was entitled to on account of the orders placed by the member stores at the food shows they reduce petitioner’s gross_receipts and are not defective patronage dividendsdollar_figure c conclusion for the audit years petitioner had no items of gross_income on account of petitioner-delivered currency paid_by vendors to member stores as show money iv conclusion in the light of the foregoing decision will be entered for petitioner our conclusion is of course based on the assumption that the petitioner-delivered currency paid to member stores flowed through petitioner as passed-on rebates in the manner described supra in sec iii b of this report we do not decide that manufacturers’ rebates paid directly to retail customers are necessarily deemed to pass through the retailer such a rebate was addressed by the commissioner in revrul_76_96 1976_1_cb_23 suspended in part by revrul_2005_28 2005_1_cb_997 which describes an automobile manufacturer’s rebate paid directly to qualifying retail customers and gives no indication that the rebate was considered to have flowed through the retailer
